Citation Nr: 0117929	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right arm, wrist, and ankle.

2. Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve from November 
1978 to March 1979 on active duty for training (ADT), and had 
regular periods of uncharacterized Reserve duty from July 
1979 to February 1993.  He had no extended active duty.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2000, the appellant testified 
before a Hearing Officer at the RO and, in April 2001, he was 
afforded a hearing before the undersigned Member of the 
Board, also at the RO.

At the hearings, the appellant testified to problems with his 
"hands", although he has not filed a claim for benefits 
regarding a left-hand disorder.  In addition, he testified 
that his arthritis affected multiple joints in his body, 
including his knees, thighs and pelvic area, and shoulders.  
The RO may wish to clarify if, by these statements, the 
appellant seeks to raise additional claims for service 
connection for arthritis of these joints and his left hand.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi,  14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In his oral and written statements, the appellant variously 
contends that his right ankle arthritis was due to the frigid 
weather to which he was exposed during basic training in late 
1978, while stationed at Fort Dix, New Jersey, with his right 
ankle worse than his left.  He testified that a X-ray at the 
time showed a touch of arthritis.  He said he sustained a 
back injury with nerve damage in an October 1987 civilian 
motor vehicle accident, and that his back injury was 
aggravated by subsequent Reserve service and led to his arm, 
wrist, and hand problems, including multiple surgeries for 
carpal tunnel syndrome and trigger finger.  At the Travel 
Board hearing, the appellant stated that, after undergoing 
hand surgery in 1992, he went to Reserve service in 1993 and, 
contrary to advice not to lift over 25 pounds, did heavy 
work, which caused scar tissue in his hand and led to seven 
more surgeries.  He maintained that Dr. McCrae, his private 
physician, said his carpal tunnel problem came from repeated 
hand use, such as lifting and erecting tents.  The appellant 
stated that a nurse told him he might have gout, rather than 
arthritis. 

The Board recognizes that the RO has made several attempts to 
verify whether the appellant had any periods of active duty 
training, following his verified period of ADT service from 
November 1978 to March 1979, but was been unsuccessful in 
getting a response from the National Personnel Records 
Center.  In an October 1997 letter to the appellant, the 
Office of the Inspector General of the Department of the 
Army, Headquarters, United States Army Reserve Command in 
Atlanta, Georgia, responded to his inquiry regarding his 
transfer to the Individual Ready Reserve and noted that his 
medical records were reviewed and "appear incomplete".  A 
June 1998 memorandum from the Headquarters of the 5th Medical 
Group, the appellant's Reserve unit, noted that his medical 
records and "MPRJ" (Military Personnel Records Jacket) 
would have been forwarded to the "ARPERCEN" (United States 
Army Personnel Center in St. Louis, Missouri), although there 
is no indication that the RO requested the appellant's 
records from that office.  In March 2001, the RO received 
Military Pay Vouchers reflecting uncharacterized periods of 
service for the appellant from July 1979 to February 1993, 
including in March, May, July, and August 1987, May 1989, May 
1992, and February 1993.  There is no wage statement for 
service in 1988.    

The law provides disability compensation for an injury or 
disease incurred or aggravated in the line of duty during a 
period of active military, naval, or air service.  38 C.F.R. 
§ 3.1(m) (2000).  The law defines "active military, naval, 
or air service" as including any period of active duty for 
training during which the individual was disabled from a 
disease or injury incurred or aggravated therein, as well as 
any period of inactive duty training during (IADT) which the 
individual concerned was disabled from an injury incurred or 
aggravated therein.  38 C.F.R. § 3.6(a) (2000). The United 
States Court of Appeals for Veterans Claims (formerly known 
as the Court of Veterans Appeals) has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

If the appellant has a current, chronic back disability that 
was incurred in 1987, and resolution of the etiology and 
date-of-incurrence issues does not result in service 
connection, then the issue of aggravation must be addressed.  
Appellants are presumed to have been in sound condition when 
examined and accepted for service, except as to disorders 
noted at the time of the examination or where clear and 
unmistakable evidence shows that the injury or disease 
preexisted service and was not aggravated therein.  38 
U.S.C.A. § 1111 (West 1991); Gahman v. West, 13 Vet. App. 
148, 150-1 (1999); 38 C.F.R. § 3.304(b) (2000).  A 
preexisting disorder is deemed to have been aggravated in 
service if there is an increase in disability during service, 
unless there is a finding that the increase in disability was 
due to the natural progress of the disorder.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  However, a 
mere transient flare-up in service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Jensen v. Brown, 19 F.3d 1413 (Fed.Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The appellant's available service medical records from his 
military Reserve service describe his complaints of right 
foot and toe pain and treatment for a possible march fracture 
in January 1979.  But, on a report of medical history 
completed in March 1979, the appellant checked "no" to 
having swollen or painful joints, and a musculoskeletal 
abnormality was not found when he was examined that day.  In 
May 1987, the clinical records reflect his complaints of left 
foot swelling and left ankle pain.  Arthritis of the left 
ankle was noted.  

According to private medical records, in October 1987, the 
appellant sustained a back injury in a motor vehicle 
accident, but cervical, dorsal and lumbar spine
X-rays showed no acute trauma.  A service medical record, 
dated "18 May" (no year given) indicates that the appellant 
complained of back pain and reported a back injury the 
previous October.  He said he was erecting tents the previous 
day and currently had back pain.  The record indicates that 
the appellant was under a physician's treatment for pain 
since the back injury, and had a limited-duty profile for not 
lifting over 25 pounds.  High and low back pain was noted.  
Private orthopedic records, dated from June to November 1988, 
reflect the appellant's complaints of back pain.  A June 1988 
computed tomography (CT) of his lumbar spine showed bilateral 
spondylolytic defect, without evidence of spondylolisthesis.

It is unclear whether the appellant had a period of Reserve 
service in 1988 after his 1987 car accident and, if so, what 
the characterization of that service was, i.e., ADT or IADT.  
On a September 1989 report of medical history for service, 
the appellant checked "yes" to having arthritis and 
recurrent back pain, but a musculoskeletal abnormality was 
not found on examination that day.  

A March 1997 private back evaluation reflects a positive 
history for back injury in 1987 with initial symptoms of low 
back pain that increased, for which the appellant sought 
medical attention.  Treatment included physical therapy, 
chiropractic care, nonsteroidal anti-inflammatories, pain 
medication, low back exercises, rest, and muscle relaxant 
mediation.  At the time of evaluation, the appellant 
complained of low back pain related to all activities.  
Lumbar spine X-rays were normal.  The clinical impression was 
myoligamentous injury of the lumbar spine.  The orthopedist 
commented that, assuming the appellant's history was correct, 
the current problem was not a work-related injury.  A 
September 1997 private X-ray report of the lumbar spine 
showed sacralization of L5 and mild degenerative disc change 
at L4-L5, posteriorly.  

Recent private medical records, dated from 1996 to 2000, 
document the appellant's repeated surgeries for carpal tunnel 
syndrome and trigger thumb, and that he had a history of 
arthritis and chronic pain.  As arthritis is a disease and 
not an injury, the determination of whether the appellant was 
on active duty for training or inactive duty training at that 
time is critical to whether his claim may be granted. 

In addition, at his hearings, the appellant reported that he 
received Social Security Administration (SSA) disability 
benefits, due to hand surgeries, a back injury, and 
arthritis.  A review of the file reveals that a copies of the 
SSA award decision and the records considered by the SSA in 
reaching its determination are not of record.  The Court has 
held that, where VA has notice that the appellant is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, there is a duty to acquire a 
copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Further, the Court recently 
concluded, in the case of Tetro v. Gober, 14 Vet. App. 110, 
(2000), that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.

Accordingly, this case is REMANDED for the following action:

1. The RO should request the appropriate 
authority, including the NPRC (National 
Personnel Records Center) and ARPERCEN 
(U.S. Army Personnel Center in St. 
Louis, Missouri) to verify whether the 
appellant had active duty for training 
and/or inactive duty training in 1987, 
1988, and 1993, and the specific dates 
thereof.  The RO should also request all 
the appellant's service medical records, 
from 1978 to 1993, from the NPRC and 
ARPERCEN.  All requests for information 
and responses received should be 
associated with the claims file.

2. The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims file.

3. The RO should obtain from the Social 
Security Administration the 
administrative decision and records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4. The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any right arm, 
wrist, ankle, and back disorders found 
to be present.  The examiner should 
review the claims folder, including the 
appellant's service medical records and 
this Remand decision, prior to the 
examination.  All indicated tests should 
be conducted.  The examiner should 
address the following matters:  (a) does 
the appellant have a current, chronic 
disability (or disabilities) manifested 
by pain in the back, right arm, ankle 
and/or wrist?  (b) If he has such a 
disability (or disabilities), does it 
represent a disease process or the 
residuals of an injury?  (c) Taking into 
consideration the evidence from 1978-79, 
1987-1988, and 1993 service and private 
medical records, when was the disability 
(or disabilities) incurred?  (d) If any 
disability was incurred before 1988, was 
there an increase in disability, beyond 
the natural progress of the disorder, 
due to injury during a period of 
military duty?  The factors upon which 
the medical opinion is based must be set 
forth in the report.

5. The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

6. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


